Mr. Justice Ramírez Bages,
with whom Mr. Justice Pérez Pimentel concurs, dissenting.
San Juan, Puerto Rico, January 31, 1966
I dissent from the decision of my brother Justice Dávila in this case to the effect that the evidence introduced does not establish appellant’s guilt beyond a reasonable doubt. In effect he concludes that the jury’s verdict was founded on “worthless, or inherently improbable or incredible testimony.” Note that appellant never raised this question on appeal.
The testimony of the agent Victor Flores Colón showed that appellant possessed the drug. If the facts on which that conclusion was based were credible or improbable, as the majority opinion indicates, it is incumbent upon the jury to decide and it decided it adversely to appellant. It is argued that it is difficult to believe that said witness could notice what the box of matches contained. And then it asks itself what justification did this witness have to try to arrest a person whom he did not know. Obviously the agent must have seen the folded envelopes in the box of matches and deduced that it was a question of carrying drugs for otherwise it cannot be explained that he tried to arrest and then pursued a person he did not know and that later he found out that that person was a drug addict. The determination of whether or not it was reasonable or probable for the agent to see some papers in the box of matches and to associate them with the drug envelopes commonly used by addicts was incumbent upon the jury and it actually did make such determination. It is true that the agent did not seize any drug on appellant. But there was circumstantial evidence that hé possessed it when the agent tried to arrest him, consisting *61in the agent’s testimony that appellant put his hand to his mouth trying to conceal one of the envelopes and that the yellow envelope was found by the agent “on the edge of the street”, “near the store” where the agent and appellant first met. It is argued that it is difficult to believe that appellant could have taken out the envelopes from the box of matches and swallowed one and thrown the other away while he was running; that the envelope seized could have been thrown by another person and that from appellant’s flight it could be inferred that it was due to the fact that the package of petticoats which he also carried was merchandise stolen by him from the store from which he came out as he encountered the agent. It is true that the agent’s testimony presented the aforementioned difficulties. I do not believe that it would be reasonable to infer that the flight was due to the fact that he had stolen the merchandise in question in the absence of evidence or the slightest suspicion of that fact, but rather to the fact of carrying drugs for the evidence showed that appellant was an addict and that one of the envelopes seen in his possession was found on the street. The flight in this case could be considered by the jury as revealing a conscience not exempt from guilt. People v. Vega Santos, 88 P.R.R. 264 (1963). But it was incumbent upon the jury and not upon this Court to weigh and gauge the evidence and to decide, according to its best criterion, whether the evidence introduced established appellant’s guilt beyond a reasonable doubt. We do not believe that the evidence introduced is “worthless, or inherently improbable or incredible”, as we said in People v. Luciano, 83 P.R.R. 551 (1961). Nor can we conclude that the evaluation nor the weighing of said evidence made by the jury is incorrect. People v. Pérez Escobar, 91 P.R.R. 9 (1964). Nor was the evidence clearly insufficient as determined in People v. Maysonet Laureano, 90 P.R.R. 485 (1964).
*62It is apparent that the majority opinion is based on several conjectures and assumptions and relying on them the Court has substituted the jury’s weighing of the evidence. We do not believe that this is the most desirable action of an appellate court. Under the circumstances of this case and regardless of the reaction which the reading of the record thereof may cause on us, the rule of nonintervention in the conclusions of the jury which saw and heard witnesses must prevail. This case does not deal with the insufficiency of the evidence as the majority seeks to maintain, for the evidence introduced by the People, if believed, as it was, is sufficient to support the conviction.
For the reasons stated I believe that the judgment rendered in this case should have been affirmed.